Citation Nr: 1033052	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-10 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1970 to April 1972 and had subsequent Reserve service.  This 
matter is before the Board of Veterans' Appeals (Board) on appeal 
from an October 2006 rating decision of the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 2010, a video-conference hearing was held before the 
undersigned; a transcript of the hearing is associated with the 
claims file.    
 
The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA applies to 
the instant claim.  While the notice provisions of the VCAA 
appear to be satisfied the Board finds that further development 
of the record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claim.  See 
38 C.F.R. § 3.159.   

The record reflects that the Veteran had service in the U.S. Navy 
Reserve from 1972-1975.  The RO attempted (on six occasions) to 
secure the Veteran's Reserve service treatment records (STRs) and 
while a negative response was requested, there is no evidence in 
the claims file that one was received, nor were any records 
located and associated with the claims file.  In a January 2008 
statement, the Veteran noted the efforts the RO undertook and 
stated "I feel any further delays awaiting records that they are 
not able to locate is not benefiting my claim.  Please move 
forward with my claim using the evidence of record."  However, 
as such records have been identified, are alleged to contain 
pertinent information, and are constructively of record, the 
Board may not simply dispense with VA's duty to secure them for 
the record (or establish conclusively that they are unavailable).  
If they are indeed irretrievably lost or otherwise unavailable, a 
negative response must be secured for the record.  

In his August 2010 video-conference hearing testimony the Veteran 
stated that in 1991 he underwent back surgery by Dr. J.G.  
Private treatment records note a past medical history of back 
surgery in 1992, and re-injury in 1996.  As records pertaining to 
the surgery (and why it was necessary), and those pertaining to 
the 1996 intercurrent injury are likely to contain pertinent (and 
perhaps critical) information regarding the disability at issue, 
they must be sought.  

The Veteran also testified that he began seeing Dr. J.H. for back 
treatment in 1987.  While the RO's request asked for records from 
1986 to 2006, the only treatment records associated with the 
claims file are from 2005-2006.  A response from Dr. J.H. does 
not note that all records were submitted or that records prior to 
2005 were unavailable.  As earlier records (including any initial 
evaluation report) are likely to contain pertinent evidence, they 
must be re-sought.   

The Veteran is advised that governing regulation provides 
that when evidence requested in connection with a claim 
(to include identifying information and releases) for VA 
benefits is not furnished within a year after the date of 
request the claim is to be considered abandoned.  
38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1.	The RO should ask the Veteran to identify 
all sources of evaluation and/or 
treatment he received for his back.  He 
should provide a chronological listing of 
the providers of all evaluations and 
treatment he received for his low back, as 
well as any releases necessary for VA to 
secure private treatment/evaluation 
records.  The RO must secure for 
association with the claims file copies of 
the complete records of evaluation and 
treatment from the identified providers 
(to specifically include records 
pertaining to his 1990's back surgery by 
Dr. J.G., to include any pre-surgery 
consults or referrals and surgical and 
post-operative reports).  If records prior 
to 2005 from Dr. J.H. are unavailable, it 
must be so noted (with explanation why 
they are unavailable). 

If any provider does not respond to the 
RO's request, the Veteran should be so 
notified, and advised that ultimately it 
is his responsibility to ensure that the 
records are received.  

2.	The RO should secure the Veteran's Reserve 
STRs for the period of 1972-1975.  If 
such records are unavailable, it must 
be so certified for the record.

3.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


 
